PER CURIAM
On consideration of the certified order of the Supreme Court of Texas accepting respondent's resignation in lieu of disciplinary proceedings; this court's April 27, 2018, order suspending respondent and directing him to show cause why the functionally-equivalent discipline of disbarment should not be imposed; and the statement of Disciplinary Counsel regarding reciprocal discipline; and it appearing that respondent failed to file a response to this court's order to show cause or his D.C. Bar R. XI, § 14 (g) affidavit, it is
ORDERED that W. James Jonas, III, is hereby disbarred from the practice of law in the District of Columbia. See In re Sibley , 990 A.2d 483 (D.C. 2010), and In re Fuller , 930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of identical reciprocal discipline applies to all cases in which the respondent does not participate). It is
FURTHER ORDERED that for purposes of reinstatement respondent's period of disbarment will not begin to run until such time as he files a D.C. Bar R. XI, § 14 (g) affidavit.